One North Central Avenue ▪ Phoenix, AZ85004 Financial Contacts: Media Contact: Kathleen L. Quirk David P. Joint William L. Collier (602) 366-8016 (504) 582-4203 (504) 582-1750 Freeport-McMoRan Copper & Gold Inc. Reports First-Quarter 2008 Results HIGHLIGHTS § Net income applicable to common stock for first-quarter 2008 totaled $1.1 billion, $2.64 per share, compared with $476 million, $2.02 per share, for first-quarter 2007. § Consolidated sales from mines for first-quarter 2008 totaled 911 million pounds of copper, 280 thousand ounces of gold and 20 million pounds of molybdenum, compared with 520 million pounds of copper, 956 thousand ounces of gold and 2 million pounds of molybdenum for first-quarter 2007.Pro forma first-quarter 2007 sales, including pre-acquisition Phelps Dodge sales, totaled 1.0 billion pounds of copper, 977 thousand ounces of gold and 19 million pounds of molybdenum. § Consolidated sales from mines are expected to approximate 4.2 billion pounds of copper, 1.4 million ounces of gold and 75 million pounds of molybdenum for the year 2008, including 930 million pounds of copper, 225 thousand ounces of gold and 18 million pounds of molybdenum for second-quarter 2008. § Operating cash flows totaled $615 million, including working capital uses of approximately $1.3 billion, for first-quarter 2008.Assuming average prices of $3.75 per pound for copper, $900 per ounce for gold and $30 per pound for molybdenum for the remainder of 2008, operating cash flows in 2008 would exceed $6.5 billion, including approximately $6 billion for the remainder of 2008.Each $0.20 per pound change in copper prices in the balance of the year would impact 2008 operating cash flows by approximately $450 million. § Capital expenditures totaled $508 million for first-quarter 2008.Projected 2008 capital expenditures approximate $3 billion, including investments in development projects in the Americas and Indonesia, the Tenke Fungurume greenfield project in Africa and the project to restart the Climax molybdenum mine in Colorado. § Total debt approximated $7.6 billion and consolidated cash was $1.8 billion at March 31, 2008, compared with total debt of $7.2 billion and consolidated cash of $1.6 billion at December 31, 2007.Borrowings under FCX’s $1.5 billion revolving credit facility totaled $296 million at March 31, 2008. 1 PHOENIX, AZ, April 23, 2008 – Freeport-McMoRan Copper & Gold Inc. (NYSE: FCX) reported first-quarter 2008 net income applicable to common stock of $1.1 billion, $2.64 per share, compared with $476 million, $2.02 per share, for the first quarter of 2007.FCX’s results included net losses on early debt extinguishments totaling $6 million ($5 million to net income or $0.01 per share) for first-quarter 2008 and $88 million ($75 million to net income or $0.31 per share) for first-quarter 2007.The results for the 2007 quarter include the operations of Phelps Dodge beginning March 20, James R.
